Citation Nr: 0613669	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  03-19 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
left shoulder injury.

2.  Entitlement to service connection for the residuals of a 
shell fragment wound of the left knee.

3.  Entitlement to service connection for the residuals of a 
shell fragment wound of the back.

4.  Entitlement to service connection for the residuals of a 
head injury, including headaches and dizziness.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to a permanent and total disability rating 
for pension purposes.  

REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from September 1965 to May 1969.  He had service 
in the Republic of Vietnam from October 1965 to November 
1966.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision by the RO in 
Huntington, West Virginia.

In January 2006, the veteran had a hearing at the RO before 
the undersigned Veterans Law Judge.

In November 2005, the veteran claimed to have a psychiatric 
disorder, to include PTSD.  A psychiatric disorder, other 
than PTSD, has not been developed or adjudicated by the RO.  
This issue is therefore referred to the RO for appropriate 
action.

During the course of the appeal, the veteran moved on a 
number of occasions and now resides in the jurisdiction of 
the Jackson RO.


FINDINGS OF FACT

1.  On November 28, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran requesting a withdrawal of his appeal with 
respect to the issue of entitlement to service connection for 
the residuals of a left shoulder injury.

2.  During his hearing on January 12, 2006, prior to the 
promulgation of a decision in the appeal, the Board received 
notification from the veteran requesting a withdrawal of his 
appeal with respect to the issue of entitlement to service 
connection for the residuals of a shell fragment wound of the 
left knee.

3.  On November 28, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran requesting a withdrawal of his appeal with 
respect to the issue of entitlement to service connection for 
the residuals of a shell fragment wound of the back.

4.  On November 28, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran requesting a withdrawal of his appeal with 
respect to the issue of entitlement to service connection for 
the residuals of a head injury, including headaches and 
dizziness.

5.  There is no competent evidence of record showing that the 
stressor, claimed to be associated with the veteran's PTSD, 
actually occurred.

6.  On November 28, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran requesting a withdrawal of his appeal with 
respect to the issue of entitlement to a permanent and total 
disability rating for pension purposes.  




CONCLUSIONS OF LAW

1.  The criteria have been met for withdrawal of a 
Substantive Appeal of entitlement to service connection for 
the residuals of a left shoulder injury.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2005).

2.  The criteria have been met for withdrawal of a 
Substantive Appeal of entitlement to service connection for 
the residuals of a left knee injury.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2005).

3.  The criteria have been met for withdrawal of a 
Substantive Appeal of entitlement to service connection for 
the residuals of a back injury.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).

4.  The criteria have been met for withdrawal of a 
Substantive Appeal of entitlement to service connection for 
the residuals of a head injury.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).

5.  PTSD was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304(f) (2005).

6.  The criteria have been met for withdrawal of a 
Substantive Appeal of entitlement to a permanent and total 
disability rating for pension purposes.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Left Shoulder, the Left Knee, the Back, the Head, and 
Pension

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  

In a statement, received in November 2005, or at his January 
2006 hearing, the veteran withdrew his appeal on the 
following issues:  1) Entitlement to service connection for 
the residuals of a left shoulder injury; 2) entitlement to 
service connection for the residuals of a shell fragment 
wound of the left knee; 3) entitlement to service connection 
for the residuals of a shell fragment wound of the back; 4) 
entitlement to service connection for the residuals of a head 
injury, including headaches and dizziness; and 5) entitlement 
to a permanent and total disability rating for pension 
purposes.  

Therefore, there remain no allegations of errors of fact or 
law for appellate consideration with respect to those issues.  
Accordingly, the Board does not have jurisdiction to review 
those issues, and they are dismissed.

II.  PTSD

A.  Duty to Assist

Prior to consideration of the merits of the appeal, the Board 
must determine whether VA has met its statutory duty to 
assist the veteran in the development of his claim of 
entitlement to service connection for PTSD.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  

In letters, dated in August 2001 and June 2003, the VA 
Medical and Regional Office Center (M&ROC) in Wichita, 
Kansas, informed the veteran that in order to establish 
service connection for a particular disability, the evidence 
had to show the following:  1) that the veteran had had an 
injury in military service or that he had a disease that 
began in or was made worse by military service; or that there 
was an event in service which caused injury or disease; 2) 
that the veteran had current physical or mental disability; 
and 3) that there was a relationship between the current 
disability and an injury, disease, or event in service.  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the information 
and evidence that the veteran needed to provide, such as 
employment records and records of his treatment by private 
health care providers; and (4) the need to furnish VA any 
other information or evidence in the veteran's possession 
that pertained to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

During a hearing at the M&ROC in March 2003, the veteran 
acknowledged that he had to present credible evidence that 
the claimed stressor associated with his PTSD had, actually, 
occurred.  

However, in its letters to the veteran, the M&ROC stated that 
it was ultimately the veteran's responsibility to make sure 
that it received all of the evidence necessary to support his 
claim which wasn't in the possession of a Federal department 
or agency.  

The M&ROC told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
They also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. Appl 112 (2004).  

In this case, however, the notice with respect to the claim 
of entitlement to service connection for PTSD was not sent to 
the veteran until well after the initial unfavorable rating 
decision.  Nevertheless, any defect with respect to the 
timing of that notice was harmless error.  

Indeed, the foregoing notices complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Moreover, the Statement of the Case (SOC) issued in June 2003 
and the Supplemental Statements of the Case (SSOC), issued in 
July 2003, February and December 2004, and October 2005, 
notified the veteran and his representative of the evidence 
needed to establish the benefits sought.  Indeed, the SSOC 
issued in December 2005 and the SOC, set forth the relevant 
text of 38 C.F.R. § 3.159.  

The SOC and the SSOC's also notified the veteran and his 
representative of the evidence which had been obtained in 
support of the veteran's appeal.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

As noted above, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim for service connection, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

In that regard, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claims.  It appears that all 
relevant evidence identified by the veteran has been obtained 
and associated with the claims folder.  In this regard, he 
has not identified any further outstanding evidence (that has 
not been sought by VA), which could be used to support his 
claim.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect any issue on 
appeal.  As such, there is no prejudice to the veteran due to 
a failure to assist him with his claim of entitlement to 
service connection for PTSD.  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of that issue.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  Accordingly, the Board 
will proceed to the merits of the appeal.  

B.  The Facts and Analysis

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., a diagnosis which conforms to the criteria 
set forth in the Diagnostic and Statistical Manual of the 
American Psychiatric Association, 4th edition (DSM-IV); a 
link, established by medical evidence, between the current 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed inservice stressor actually 
occurred.  38 C.F.R. § 3.304(f); See Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the inservice stressor.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f); Cohen.  

In this case, there is a substantial body of evidence, 
including reports of VA hospital treatment in 1997, VA 
outpatient treatment records, and Social Security records, 
showing that the veteran has a diagnosis of PTSD.  While VA 
examinations in April 1998 and 2003 do not confirm that 
diagnosis, they do show that the veteran has symptoms of that 
disorder.  

At the very least, such evidence is in relative equipoise as 
to the weather the veteran has an established diagnosis of 
PTSD.  That is, there is an approximate balance of evidence 
both for and against the claim that he currently has PTSD.  
Under such circumstances, all reasonable doubt is resolved in 
favor of the veteran.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 
3.102.  

However, even if the veteran does have PTSD, he must still 
present evidence that such disorder is the result of a 
verified stressor in service.  

The veteran maintains that he experienced several stressors 
in the Republic of Vietnam which led to the onset of his 
PTSD.  He reportedly witnessed the deaths of many children at 
the hands of soldiers from the Republic of Korea.  He also 
reportedly witnessed the death of a fellow serviceman named 
Joey.  Third, he recounted an incident in which he was blown 
against a wall by a satchel charge.  Finally, he maintains 
that he that he sustained a head injury when he was struck 
with a rifle by an enemy soldier.  

The veteran's contentions notwithstanding, there is no 
competent evidence that he participated in combat in service.  
Rather, his service personnel records show that while 
stationed in Vietnam, he performed duties as a stock clerk.  
Indeed, he did not receive any awards or decorations, such as 
the Purple Heart Medal or Combat Action Ribbon indicating his 
participation in combat.  Therefore, his testimony, by itself 
is not sufficient to show that any of the claimed stressors 
actually occurred.

A review of the veteran's service medical records is also 
negative for any complaints or clinical findings of a head 
injury or the residuals thereof.  Moreover, such records are 
also negative for evidence of any injuries sustained in the 
explosion of a satchel charge.  

Finally, attempts to verify the claimed stressors through the 
United States Armed Services Center for Unit Records Research 
(USASCURR), (now the U. S. Army and Joint Services Records 
Research Center (JSRRC)) have been unsuccessful.  Although 
USASCURR was able to verify an attack on a hospital in 
October 1965, the veteran has not claimed, and the 
examiners/health care providers have not found, a 
relationship between that attack and the veteran's 
development of PTSD.  

Absent competent evidence that any of the claimed stressors 
actually occurred, the veteran cannot meet the criteria for 
service connection for PTSD.  Accordingly, service connection 
is not warranted.  To that extent, the appeal is denied.


ORDER

The appeal is dismissed with respect to the issue of 
entitlement to service connection for the residuals of a left 
shoulder injury.

The appeal is dismissed with respect to the issue of 
entitlement to service connection for the residuals of a 
shell fragment wound of the left knee.

The appeal is dismissed with respect to the issue of 
entitlement to service connection for the residuals of a 
shell fragment wound of the back.

The appeal is dismissed with respect to the issue of 
entitlement to service connection for the residuals of a head 
injury, including headaches and dizziness.

Entitlement to service connection for PTSD is denied.

The appeal is dismissed with respect to the issue of 
entitlement to a permanent and total disability rating for 
pension purposes.  



______________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


